Citation Nr: 1828733	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  13-10 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for genitourinary disability, to include difficulty urinating. 

2. Entitlement to service connection for skin lesions. 

3. Entitlement to service connection for diabetes mellitus, type II. 

4. Entitlement to service connection for left upper neuropathy. 

5. Entitlement to service connection for right upper neuropathy. 

6. Entitlement to service connection for left lower neuropathy. 

7. Entitlement to service connection for right lower neuropathy. 

8. Entitlement to service connection for heart disease, to include coronary artery disease. 

REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1968 to January 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in March 2018. A transcript is of record. 


FINDINGS OF FACT

1. On March 24, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of his appeal for service connection for genitourinary disability, skin lesions, diabetes, and bilateral upper and lower neuropathy, is requested. 

2. The Veteran's unit operated in or near the demilitarized zone (DMZ) in Korea, during a period in which Agent Orange use has been conceded. 

3. The Veteran has a current diagnosis of coronary artery disease. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met as to the claims for service connection for genitourinary disability, skin lesions, diabetes, and upper and lower bilateral neuropathy. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 

2. Coronary artery disease is presumed to have been incurred in active military service. 38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision grants the remaining benefit sought on appeal, any notice error or duty to assist failure as to this claim is harmless. 

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn his appeal for service connection for upper and lower bilateral neuropathy, diabetes mellitus, skin lesions, and a urinary disorder, hence, there remain no allegations of errors of fact or law for appellate consideration as to those matters. See 3/24/2018, VA 21-4138, at p. 1. Accordingly, the Board does not have jurisdiction to review the above listed issues, and they are dismissed. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§1101, 1112; 38 C.F.R. §§ 3.309 (a)(3), 3.309(a). In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a).  

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). The Department of Defense has identified certain units as operating in the Korean DMZ during the qualifying period of April 1968 to August 1971. The 1st Battalion, 73rd Armor, is a unit specifically identified as one that is presumed to have been exposed to herbicides from May 1969 to January 1970 in the Korean DMZ. See VBA Adjudication Manual, M21-1, IV.ii.1.H.4.a/b; 38 C.F.R. § 3.307(a)(6)(iv).

The law further provides that, if a veteran was exposed to an herbicide agent during active service, certain enumerated diseases will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.308(a)(6), 3.309(e). 
The enumerated diseases that are deemed to be associated with herbicide exposure are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). Presumptive service connection for these disorders as a result of herbicide exposure is warranted if the requirements of 38 C.F.R. §3.307(a)(6) are met. 38 U.S.C. §1116; 38 C.F.R. § 3.309(e).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47, 924 (Aug. 10, 2012). 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990). 

Coronary Artery Disease

The Veteran has a current diagnosis of coronary artery disease. See 12/19/2017, Medical Treatment Record - Non-Government Facility, at p. 2. 

The Veteran's service treatment records show that the Veteran had service in Korea, at least in part, during the summer of 1969 at Fort Beavers, Korea. See 7/2/2010, STR - Medical, at p. 7, 25.  Additionally, his military personnel records show that he was in the 7th Infantry Division, 1st Battalion, 73rd Armor. See 6/30/2014, Certificate of Release, at p. 2. This is a unit identified by the Department of Defense as operating in the Korean DMZ. M21-1, IV.ii.1.H.4.b. Consequently, the Board finds that the Veteran is presumed to have been exposed to herbicide agents during his active service. 38 C.F.R. §§ 3.307, 3.309. 

Pursuant to 38 C.F.R. § 3.307(a)(6)(ii) and 38 C.F.R. § 3.309(e), coronary artery disease shall be subject to presumptive service connection if it becomes manifest to a degree of 10 percent or more at any time after service. As noted above, the Veteran has been diagnosed with coronary artery disease. See 12/19/2017, Medical Treatment Record - Non-Government Facility, at p. 2.  There has been no affirmative evidence to establish that the Veteran was not exposed to an herbicide agent during his service. Given the Veteran's presumed exposure to herbicides and his current diagnosis of coronary artery disease, the Board finds that service connection is warranted. 


ORDER

The appeal for service connection for genitourinary disability is dismissed. 

The appeal for service connection for skin lesions is dismissed. 

The appeal for service connection for diabetes mellitus is dismissed. 

The appeal for service connection for right upper neuropathy is dismissed. 

The appeal for service connection for left upper neuropathy is dismissed. 

The appeal for service connection for right lower neuropathy is dismissed. 

The appeal for service connection for left lower neuropathy is dismissed. 

Service connection for coronary artery disease is granted. 




____________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


